DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 11 December 2020. Claims 1-40 are currently pending (see “Claim Objections” below regarding misnumbered claims).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 67, as disclosed in paragraphs 0055 and 0058. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “27” has been used to designate both a “second distal tip” (see Figure 6A, and paragraph 0049) and a “buttress plate” (see Figures 11A, 11B, and 12B). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Note: Figures 11A, 11B, and 12B include the reference number 27. It appears that this reference number is pointing toward the “buttress plate.” In the current specification, reference number 27 is reserved for a “second distal tip” (see paragraph 0049). Also, in the current specification, reference number 67 is reserved for a “buttress plate” (see paragraph 0055 and 0058). It appears that amending Figures 11A, 11B, and 12B such that reference number 27 is replaced with reference number 67 would overcome the objections above.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 32 (i.e. second instance) has been renumbered 34.
Misnumbered claim 33 (i.e. second instance) has been renumbered 35.
Misnumbered claim 34 has been renumbered 36.
Misnumbered claim 35 has been renumbered 37.
Misnumbered claim 36 has been renumbered 38.
Misnumbered claim 37 has been renumbered 39.
Misnumbered claim 38 has been renumbered 40.
Claim 4 is objected to because of the following informalities:
In line 1, it appears that the phrase “applying temporary compressive force” should read “applying the temporary compressive force.”
In line 3, it appears that the phrase “in the direction” should read “in a direction.”
Claim 5 is objected to because of the following informalities:
In line 1, it appears that the phrase “applying temporary compressive force” should read “applying the temporary compressive force.”
In line 3, it appears that the phrase “in the direction” should read “in a direction.”
Claim 9 is objected to because of the following informalities:
In line 1, it appears that the phrase “applying temporary compressive force” should read “applying the temporary compressive force.”
In line 3, it appears that the phrase “in the direction” should read “in a direction.”
Claim 13 is objected to because of the following informality:
In line 5, it appears that the phrase “to the direction” should read “to a direction.”
Claim 16 is objected to because of the following informality:
In line 1, it appears that the phrase “is bone plate” should read “is a bone plate.”
Claim 23 is objected to because of the following informalities:
In line 9, it appears that the phrase “created the fracture boundary” should read “created at the fracture boundary.”
In line 10, it appears that the phrase “in the direction” should read “in a direction.”
In line 17, it appears that the phrase “temporary compressive force inserting” should read “temporary compressive force, inserting.”
Claim 26 is objected to because of the following informality:
In line 1, it appears that the phrase “for use in the surgical repair of” should read “for use in surgical repair of.”
Claim 28 is objected to because of the following informalities:
In line 3, it appears that the phrase “a second” should read “the second end.”
In line 3, it appears that the phrase “in the range” should read “in a range.”
Claim 29 is objected to because of the following informality:
In line 5, it appears that the phrase “in the range” should read “in a range.”
Claim 31 is objected to because of the following informality:
In line 1, it appears that the phrase “the neutralization” should read “the neutralization implant.”
Claim 34 (i.e. old second instance of claim 32) is objected to because of the following informality:
In line 1, it appears that the phrase “for use in the repair of” should read “for use in repair of.”
Claim 35 (i.e. old second instance of claim 33) is objected to because of the following informalities:
In line 1, it appears that the phrase “system of claim 32” should read “system of claim 34.”
In line 3, it appears that the phrase “a second” should read “the second end.”
In line 3, it appears that the phrase “in the range” should read “in a range.”
Claim 36 (i.e. old claim 34) is objected to because of the following informalities:
In line 1, it appears that the phrase “system of claim 33” should read “system of claim 35.”
In line 5, it appears that the phrase “in the range” should read “in a range.”
Claim 37 (i.e. old claim 35) is objected to because of the following informality:
In line 1, it appears that the phrase “system of claim 34” should read “system of claim 36.”
Claim 38 (i.e. old claim 36) is objected to because of the following informalities:
In line 1, it appears that the phrase “system of claim 32” should read “system of claim 34.”
In line 1, it appears that the phrase “the neutralization” should read “the neutralization implant.”
Claim 39 (i.e. old claim 37) is objected to because of the following informality:
In line 1, it appears that the phrase “system of claim 32” should read “system of claim 34.”
Claim 40 (i.e. old claim 38) is objected to because of the following informality:
In line 1, it appears that the phrase “system of claim 32” should read “system of claim 34.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 18 recites the limitation "the one or more fixation implants" in line 1. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 1 of claim 18 to read “wherein the bone fastener is a bone screw” would overcome this rejection. For examination purposes, claim 18 will be treated as reading as such.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26-27, 31, 33, 34 (i.e. the second instance of old claim 32), 38 (i.e. old claim 36), and 40 (i.e. old claim 38) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brumfield et al. (U.S. Patent Application Publication 2016/0324555).
	Regarding claims 26-27, and 33, in a first interpretation Brumfield et al. disclose (as to claim 26) a kit (see Figure 8 and Note below regarding the term “kit”) capable of being used in surgical repair of a long bone fracture comprising at least one compression staple (100) capable of traversing a fracture boundary in a long bone between a first bone fragment (34) and a second bone fragment (37); and at least one neutralization implant (50 or 52), wherein (as to claim 27) the kit further comprises at least one buttress plate (20, i.e. in combination with 50 or 52 the plate acts as a buttress), and wherein (as to claim 33) the at least one compression staple includes no more than 10 compression staples (i.e. 1 staple is no more than 10 staples) (see Figure 8, and paragraphs 0026-0036).
Regarding claims 26, 31, and 33, in a second interpretation Brumfield et al. disclose (as to claim 26) a kit (see Figure 8 and Note below regarding the term “kit”) capable of being used in surgical repair of a long bone fracture comprising at least one compression staple (100) capable of traversing a fracture boundary in a long bone between a first bone fragment (34) and a second bone fragment (37); and at least one neutralization implant (20), wherein (as to claim 31) the neutralization implant is a bone plate (20), and wherein (as to claim 33) the at least one compression staple includes no more than 10 compression staples (i.e. 1 staple is no more than 10 staples) (see Figure 8, and paragraphs 0026-0036).
	Note: For examination purposes and in light of the broadest reasonable interpretation, the term “kit” is being treated as a set of articles or implements used for a specific purpose (definition taken from https://www.thefreedictionary.com/kit).
Regarding claims 34 (i.e. the second instance of old claim 32), and 40 (i.e. old claim 38), in a first interpretation Brumfield et al. disclose (as to claim 34) a surgical construct system (see Figure 8) capable of being used in repair of a long bone fracture comprising at least one compression staple (100) capable of traversing a fracture boundary in a long bone between a first bone fragment (34) and a second bone fragment (37); at least one buttress plate (20, i.e. in combination with 50 or 52 the plate acts as a buttress); and a neutralization implant (50 or 52), wherein (as to claim 40) the at least one compression staple includes no more than 10 compression staples (i.e. 1 staple is no more than 10 staples) (see Figure 8, and paragraphs 0026-0036).
Regarding claims 34 (i.e. the second instance of old claim 32), 38 (i.e. old claim 36), and 40 (i.e. old claim 38), in a second interpretation Brumfield et al. disclose (as to claim 34) a surgical construct system (see Figures 2, 8, and 15) capable of being used in repair of a long bone fracture comprising at least one compression staple (100) capable of traversing a fracture boundary in a long bone between a first bone fragment (34) and a second bone fragment (37); at least one buttress plate (60, i.e. in combination with 50 or 52 the plate acts as a buttress); and a neutralization implant (20 or 52), wherein (as to claim 38) the neutralization is a bone plate (20), and wherein (as to claim 40) the at least one compression staple includes no more than 10 compression staples (i.e. 1 staple is no more than 10 staples) (see Figure 8, and paragraphs 0026-0036).
	Note: See paragraph 0042 indicating that one skilled in the art will appreciate that various changes, adaptations, and modifications may be made without departing from the spirit of the invention. As such, it is in the spirit of the invention for the kit to comprise the items indicated above with respect to the second interpretation and rejections of claims 34 (i.e. the second instance of old claim 32), 38 (i.e. old claim 36), and 40 (i.e. old claim 38).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-29, 35 (i.e. the second instance of old claim 33) and 36 (i.e. old claim 34) are rejected under 35 U.S.C. 103 as being unpatentable over Brumfield et al. (U.S. Patent Application Publication 2016/0324555), as applied to claim 26 above, in view of Sheehan (U.S. Patent 5,053,038).
	Brumfield et al. disclose wherein (as to part of claims 28 and 35) the at least one compression staple defines a bridge (i.e. bridge defined by portion of 100 extending between portions engaged with 34 and 38 as best seen in Figure 8) having a first end (i.e. end adjacent 34) and a second end (i.e. end adjacent 38), the bridge defining a bridge length (i.e. length defined by portion of 100 extending between portions engaged with 34 and 38 as best seen in Figure 8) extending between the first end and the second end, and wherein (as to part claims 29 and 36) the at least one compression staple further defines a first leg (i.e. leg defined by portion of 100 engaging 34 as best seen in Figure 8) extending from the first end of the bridge to a first distal tip (i.e. tip engaged with 34) and defining a first leg length (i.e. length defined by portion of 100 engaging 34 as best seen in Figure 8) extending therebetween, and a second leg (i.e. leg defined by portion of 100 engaging 38 as best seen in Figure 8) extending from the second end of the bridge to a second distal tip (i.e. tip engaged with 38) and defining a second leg length (i.e. length defined by portion of 100 engaging 38 as best seen in Figure 8) extending therebetween (see Figure 8, and paragraphs 0026-0036).
	Brumfield et al. disclose the claimed invention except for wherein (as to the remainder of claims 28 and 35) the bridge length is in a range of about 15 mm to about 35 mm, and wherein (as to the remainder of claims 29 and 36) the first and second leg lengths are each in a range of about 15 mm to about 25 mm.
	Sheehan teaches the use of a compression staple (10) capable of traversing a fracture boundary (60) in a long bone (62) between a first bone fragment (i.e. fragment located on the left side of 60 as best seen in Figure 3) and a second bone fragment (i.e. fragment located on the right side of 60 as best seen in Figure 3), wherein the at least one compression staple defines a bridge (18) having a first end (14) and a second end (16), the bridge defining a bridge length (i.e. length defined between 14 and 16 as best seen in Figure 1) extending between the first end and the second end, wherein the bridge length is in a range of about 0.2 inches (5.08 mm) to 0.45 inches (i.e. 11.43 mm), and wherein the at least one compression staple further defines a first leg (32) extending from the first end of the bridge to a first distal tip (36’) and defining a first leg length (i.e. length defined by 32 as best seen in Figure 1) extending therebetween, and a second leg (30) extending from the second end of the bridge to a second distal tip (36) and defining a second leg length (i.e. length defined by 30 as best seen in Figure 1) extending therebetween (see Figures 1-8, and column 3, line 16 – column 5, line 35). Furthermore, Sheehan sets forth that the bridge length and leg length is a result effective variable, wherein the lengths (i.e. dimensions) may widely vary to meet specific bone repairs (see column 5, lines 36-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Brumfield et al. with wherein the bridge length is in a range of about 15 mm to about 35 mm, and wherein the first and second leg lengths are each in a range of about 15 mm to about 25 mm in view of Sheehan, for the purpose of surgically repairing a long bone fracture given the specific bone repair required, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233).
	Claims 30 and 37 (i.e. old claim 35) are rejected under 35 U.S.C. 103 as being unpatentable over Brumfield et al. (U.S. Patent Application Publication 2016/0324555), as applied to claims 26 and 34 above respectively, in view of Cheney (U.S. Patent 10,117,647).
	Brumfield et al. disclose the claimed invention except for wherein the at least one compression staple further includes a third leg and a fourth leg, wherein the third leg and fourth leg each extend from the bridge between the first and second leg and in a direction substantially the same as the first leg and second leg.
	Cheney teaches the use of a compression bone staple (210) capable of traversing a fracture boundary in a long bone between a first bone fragment and a second bone fragment, wherein the compression staple defines a bridge (205) having a first end (i.e. end adjacent 206) and a second end (i.e. end adjacent 209), the bridge defining a bridge length (i.e. length defined between 206 and 209 as best seen in Figure 11) extending between the first end and the second end, wherein the at least one compression staple further defines a first leg (201) extending from the first end of the bridge to a first distal tip (211) and defining a first leg length (i.e. length defined by 201 as best seen in Figure 11) extending therebetween, and a second leg (204) extending from the second end of the bridge to a second distal tip (214) and defining a second leg length (i.e. length defined by 204 as best seen in Figure 11) extending therebetween, and wherein the staple further includes a third leg (202) and a fourth leg (203), wherein the third leg and fourth leg each extend from the bridge between the first and second leg and in a direction substantially the same as the first leg and second leg (extension as best seen in Figure 11) (see Figures 11-27, and column 6, line 1 – column 11, line 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Brumfield et al. with wherein the at least one compression staple further includes a third leg and a fourth leg, wherein the third leg and fourth leg each extend from the bridge between the first and second leg and in a direction substantially the same as the first leg and second leg in view of Cheney in order to provide an alternative, well-known and obvious staple for producing compression in several ways.
Claims 32 and 39 (i.e. old claim 37) are rejected under 35 U.S.C. 103 as being unpatentable over Brumfield et al. (U.S. Patent Application Publication 2016/0324555), as applied to claims 26 and 34 above respectively.
	Brumfield et al. disclose the claimed invention except for wherein the at least one compression staple includes a first compression staple and a second compression staple.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Brumfield et al. with the kit of Brumfield et al. comprising a first compression and a second compression staple in order to provide for additional support, since it has been held that mere duplication of the essential working parts of a device (i.e. a staple) involves only routine skill in the art (see St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Allowable Subject Matter
Claims 1-17 and 19-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter. Claims 1-17 and 19-25 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with the underlined limitations below, the following.
	Regarding at least claim 1, a method of surgical repair of a long bone utilizing a continuous compression staple comprising: identifying an orthopedic injury site having a fracture of a long bone suitable for repair utilizing a surgical construct including at least one continuous compression staple, the fracture defining a fracture boundary between a first bone fragment and a second bone fragment of the long bone; aligning the first bone fragment and the second bone fragment to contact one another along at least a portion of the fracture boundary in anatomically correct position; applying a temporary compressive force to the first and second bone fragments; during the application of the temporary compressive force, inserting at least one compression staple into the first and second bone fragments such that the at least one compression staple traverses the fracture boundary, wherein the at least one compression staple is inserted in a first tensioned state; releasing tension in the at least one compression staple such that the staple transitions from the first tensioned state to a second compressed state that exerts a continuous compressive force to the first and second bone fragments; securing a neutralization implant to the long bone, the neutralization implant defining one or more apertures configured to receive a bone fastener, by applying the bone fastener through the one or more apertures and the long bone; and, removing the temporary compressive force.
Regarding at least claim 23, a method of surgical repair of a long bone utilizing a surgical construct including at least one continuous compression staple and a buttress plate, the method comprising: identifying an orthopedic injury site having a fracture of a long bone, the fracture defining a fracture boundary between a first bone fragment and a second bone fragment of the long bone; aligning the first bone fragment and the second bone fragment to contact one another along at least a portion of the fracture boundary in anatomically correct position; applying a temporary compressive force to the first and second bone fragments such that a shear force is created at the fracture boundary configured to force translation of the first and second bone fragments relative to each other in a direction of the shear force; during the application of the temporary compressive force, applying a buttress plate to the first and second bone fragments such that the buttress plate traverses the fracture boundary, and securing the buttress plate to only one of the first or second bone fragments such that the other of the first or second bone fragments is not secured to the buttress plate, wherein the buttress plate is configured to inhibit the translation of the first and second bone fragments in the direction of the shear force; during the application of the temporary compressive force, inserting at least one compression staple into the first and second bone fragments such that the at least one compression staple traverses the fracture boundary, wherein the at least one compression staple is inserted in a first tensioned state; releasing tension in the at least one compression staple such that the staple transitions from the first tensioned state to a second compressed state that exerts a continuous compressive force to the first and second bone fragments; and, removing the temporary compressive force.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Langdale et al. (U.S. Patent Application Publication 2017/0056081) disclose a kit comprising a staple, a neutralization implant, and a buttress plate.
Judet (U.S. Patent 4,263,904) discloses a kit comprising a compression member, a neutralization implant, and a buttress plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775